DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 and 6-7 and 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, US-PGPub 2013/0224355 in view Schwing, US-Patent 4,776,450.
Regarding claims 1 and 21-26, Bernhardt teaches a method for orienting wound dough products in a defined end position, the dough product being produced by winding a triangular or trapezoidal dough piece along a winding section, and the dough product being wound starting from the base of the dough piece (see 1 of Fig 1 and 4), and the narrower end of the dough piece forming an end protruding outside at the circumference of the dough product (abstract), and the end position of the dough product being defined by a specific position of the end protruding at the outside (abstract), and the wound dough product being decelerated from a translational starting speed to a translational end speed along a decelerating section (para 47), and the resulting deceleration torque being used as a driving torque for a rolling movement of the dough product so as to cause the dough product to roll on a surface, the sense of rotation of the rolling movement of the dough product corresponding to the winding direction from the inside to the outside of the wound dough product, and the rolling movement being stopped by the rolling resistance caused by the end when the defined end position, in which the end of the dough product is in contact with the surface, is reached, wherein the dough passes through the control section between an end of the winding section and start of the deceleration section (abstract).
Bernhart fails to teach wherein the control section comprises a first and second conveyor band.
Schwing teaches conveyors with a first and second band for endless conveying (abstract) wherein the two band system achieves better transport and faster than a one band system (clm 1, ln 65-68).  It would have been obvious to modify Bernhart to comprise a two band system such as the one claimed in Schwing for purposes of improving transport.
Regarding claims 2-3, the translation conveying speed is set to a predefined target value in a control section (para 23, 25) and the speed of rotation is decelerated in a control section (para 13 or clm 4).
Regarding claims 4, the speed of rotation is decelerated to zero when the rolling motion is stopped (para 10).
Regarding claims 6-7, Bernhardt teaches transferring from a first to second conveyor belt vertically downwards to achieve deacceleration (para 14, see Fig 6, conveyor directed downwards).
	Regarding claims 21-26, these limitations are obvious for reasons discussed above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, US-PGPub 2013/0224355 in view of Kaneko, US-Patent 5,538,414 and Schwing, US-Patent 4,776,450.
Regarding claim 5, Bernhardt teaches deceleration but fails to teach reversing to decelerate. Kaneko teaches was known to apply rotation movement in the opposite direction for wounding dough pieces (abstract). It would have been obvious to apply rotation motion in the opposite direction for purposes of decelerating the dough pieces of Bernhardt since applying motion in the opposite direction of motion would slow down the product faster.

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but arguments drawn to the new limitations are moot in view of the new grounds of rejection above. Further, examiner maintains previous positions regarding Bernhart and Kaneko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRESTON SMITH/               Examiner, Art Unit 1792                       

/KELLY J BEKKER/               Primary Examiner, Art Unit 1791